DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/759,373.  Responsive to the preliminary amendment filed 4/27/2020, claims 16-30 are currently pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2018/078331, filed on 10/17/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2020 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: page 13, “14…peal” should be changed to - -14…pedal- -.  
Appropriate correction is required.

Claim Objections
Claim 29 objected to because of the following informalities:  line 13, “characteristic (16), determined” should be changed to - -characteristic (16) determined- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "the clutch characteristic" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -the at least one clutch characteristic- - (see Claim 16, line 3).

Claim 18 recites the limitation "the power flow direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -a power flow direction- -.

Note, numerous indefiniteness issues regarding Claims 19-25 are described below.  All indefiniteness issues for Claims 19-25 may be resolved by amending each respective claim to depend from the claim directly preceding it, i.e. Claim 19 should depend from Claim 18, Claim 20 should depend from Claim 19, Claim 21 should depend from Claim 20, Claim 22 should depend from Claim 21, Claim 23 should depend from Claim 22 (as it currently does), Claim 24 should depend from Claim 23, and Claim 25 should depend from Claim 24.

Claim 19 recites the limitation "the turbine wheel torque" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 19 should be amended to depend from Claim 18, which provides support for this limitation in Claim 18, line 2.

Note, should Claim 19 be amended as suggested above to depend from Claim 18 then Claim 19, line 4, “a hydrodynamic torque converter” should be changed to - -the hydrodynamic torque converter- - (see Claim 18, line 3).

Claim 21 recites the limitation "the brake characteristic magnitude" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 21 should be amended to depend from Claim 20, which provides support for this limitation in Claim 20, line 2.

Claim 23 recites the limitation "the brake pedal position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 22 should be amended to depend from Claim 21, which provides support for this limitation in Claim 21, lines 2-3.

Claim 23 recites the limitation "the brake characteristic magnitude" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 22 should be amended to depend from Claim 21 and Claim 21 should be amended to depend from Claim 20, which provides support for this limitation in Claim 20, line 2.

Claim 24 currently depends from cancelled Claim 7.  It appears Claim 24 should be amended to depend from Claim 23 for reasons described in detail below.

Claim 24 recites the limitation "the transmission" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 24 should be amended to depend from Claim 23, Claim 23 should be amended to depend from Claim 22, Claim 22 should be amended to depend from Claim 21, Claim 21 should be amended to depend from Claim 20, and Claim 20 should be amended to depend from Claim 19, which provides support for this limitation in Claim 19, line 4.

Claim 25 recites the limitation "movement" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 25 should be amended to depend from Claim 24, which provides support for this limitation in Claim 24, line 3.

Claim 25 recites the limitation "the transmission" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 25 should be amended to depend from Claim 24, Claim 24 should be amended to depend from Claim 23, Claim 23 should be amended to depend from Claim 22, Claim 22 should be amended to depend from Claim 21, Claim 21 should be amended to depend from Claim 20, and Claim 20 should be amended to depend from Claim 19, which provides support for this limitation in Claim 19, line 4.

Claim 25 recites the limitation "the electronic control unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 25 should be amended to depend from Claim 24, Claim 24 should be amended to depend from Claim 23, Claim 23 should be amended to depend from Claim 22, Claim 22 should be amended to depend from Claim 21, Claim 21 should be amended to depend from Claim 20, Claim 20 should be amended to depend from Claim 19, and Claim 19 should be amended to depend from Claim 18, which provides support for this limitation in Claim 18, line 5.

Claim 25 recites the limitation "movement" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 25 should be amended to depend from Claim 24, which provides support for this limitation in Claim 24, line 3.

Claim 25 recites the limitation "the value of the brake characteristic magnitude" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 25 should be amended to depend from Claim 24, Claim 24 should be amended to depend from Claim 23, Claim 23 should be amended to depend from Claim 22, Claim 22 should be amended to depend from Claim 21, and Claim 21 should be amended to depend from Claim 20, which provides support for this limitation in Claim 20, line 2.

Claim 26 recites the limitation "the brake pedal position" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 26 should be amended to depend from Claim 21, which provides support for this limitation in Claim 21, lines 2-3.

Claim 26 recites the limitation "the brake characteristic magnitude" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 26 should be amended to depend from Claim 21 and Claim 21 should be amended to depend from Claim 20, which provides support for this limitation in Claim 20, line 2.

Claim 27 recites the limitation "the brake pedal" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 26 should be amended to depend from Claim 21, which provides support for this limitation in Claim 21, lines 2-3.

Claim 27 recites the limitation "the brake characteristic magnitude" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 26 should be amended to depend from Claim 21 and Claim 21 should be amended to depend from Claim 20, which provides support for this limitation in Claim 20, line 2.

Claim 28 recites the limitation "the continuous process" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 28 should be amended to depend from Claim 26, which provides support for this limitation in Claim 26, line 2.

Claim 29 recites the limitation "the clutch characteristic" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -the at least one clutch characteristic- - (see Claim 29, lines 4-5).

Allowable Subject Matter
Claims 16 and 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17-28 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a method of calibrating a characteristic diagram of a working machine including determining an actual relationship that deviates from the nominal relationship by comparing the actual brake pedal characteristic determined with a nominal brake pedal characteristic, and calibrating the brake pedal characteristic or the at least one clutch characteristic in such manner that the actual relationship corresponds to the nominal relationship, in combination with the other method steps required by independent claim 16.
The prior art does not disclose nor render obvious a working machine with an electronic control unit designed to carry out a method of calibrating the characteristic diagram including determining an actual relationship that deviates from the nominal relationship by comparing the actual brake pedal characteristic determined with a nominal brake pedal characteristic; and calibrating the brake pedal characteristic or the at least one clutch characteristic in such manner that the actual relationship corresponds to the nominal relationship, in combination with the other elements required by independent claim 29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ZHAO et al. (US 2018/0202545 A1) discloses a clutch control system including a vehicle control graph during brake pedal release (see Fig. 11).  However, the reference fails to disclose the above limitations that deal with calibrating a brake pedal or clutch characteristic with respect to an actual relationship that deviates from a nominal relationship.
MURAKAMI (US 2014/0288755 A1) discloses a vehicle control apparatus including a graphical representation of brake pedal and clutch timing (see Fig. 7).  However, the reference fails to disclose the above limitations that deal with calibrating a brake pedal or clutch characteristic with respect to an actual relationship that deviates from a nominal relationship.
SATO et al. (US 2007/0125614 A1) discloses a working vehicle clutch control system including a diagram of a relationship between brake pedal stroke and clutch pressure (see Fig. 3).  However, the reference fails to disclose the above limitations that deal with calibrating a brake pedal or clutch characteristic with respect to an actual relationship that deviates from a nominal relationship.
GOTO et al. (US 5,182,970) discloses a transmission control system (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with calibrating a brake pedal or clutch characteristic with respect to an actual relationship that deviates from a nominal relationship.
TOKORO et al. (US 5,095,435) discloses a lock-up clutch control system (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with calibrating a brake pedal or clutch characteristic with respect to an actual relationship that deviates from a nominal relationship.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655